Citation Nr: 1108309	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  In that rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective from August 31, 2007.  The Veteran appealed the initial assigned evaluation. 

In August 2010, the Veteran testified before the undersigned during a hearing held at the RO. During the hearing, the undersigned identified the issue on appeal and he noted what pertinent evidence was outstanding and might assist in substantiating the claim.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claim.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.


FINDING OF FACT

At no point during the period under appeal is the Veteran's psychiatric disability manifested by symptomatology that shows more than occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria are not met for an initial evaluation higher than 50 percent for the Veteran's psychiatric disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal involves from the Veteran's disagreement with the initial evaluation following the grant of service connection for the Veteran's PTSD disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the lumbar spine claim.

VA has also fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims.  The Veteran has also been afforded with VA psychiatric examination in May 2008.  The Veteran has not asserted that his disability has worsened since this examination.  The Board finds that the examination report and the other medical evidence of record contain sufficient information to adjudicate his claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Increased Initial Evaluation 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The Veteran's disability due to PTSD has been rated as 50 percent under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130.  Under the criteria for rating psychiatric disabilities, a 50 percent rating is warranted when psychiatric disability causes occupational and social impairment with reduced reliability and productivity.  Disability is due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Disability at this rating is due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A higher disability rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  

The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994) .
  
Regarding the GAF scale score relevant to the case at hand the following applies.  A GAF scaled score from 41 to 50 represents serious, or any serious impairment in social, occupational, or school functioning, and a GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

In this case, the Veteran seeks a higher initial evaluation for his disability due to PTSD.  

A review of the record shows that the Veteran first sought mental health treatment in 2007 from VA.  An initial May 2007 VA mental health intake evaluation report shows the Veteran complained of sleep impairment, difficulty being in public places, anger management and strong startle response.  Mental status examination revealed that the Veteran had a flattened affect and appeared to be physically anxious (bouncing leg) when discussing events in Vietnam.  There was evidence of startled response, isolation and avoidance, but no other abnormalities were observed on examination.  The Veteran was diagnosed with PTSD and he was assigned a GAF scaled score of 50.  Subsequent VA treatment records showed similar findings. 

The record next contains a December 2007 psychiatric evaluation report from the Vet Center.  The evaluation report shows the Veteran had impaired memory, rapid speech, and disorganized thought process.  The Veteran appeared agitated and restless.  He exhibited symptoms of sleep disturbance and difficulty concentrating, but there was no evidence of delusions, hallucinations, impaired judgement, or suicidal or homicidal thoughts.  The Vet Center examiner opined that the Veteran's symptoms caused a decrease in work efficiency and intermittent periods of inability to perform tasks.  The Veteran had a hard time working with others and he had difficulty working under stressful conditions.  

In May 2008, the Veteran was afforded a VA physiatrist examination.  The examination report shows that he complained of sleep impairment, depressed mood, irritability, nightmares, intrusive thoughts, nervousness, and excessive startled responses.  The Veteran reported instances where he unintentionally struck someone who startled him.  The Veteran stated that he enjoyed working but only where he could work outside and by himself.  He avoided interaction with individuals in management whenever possible.  The Veteran reported that he had a better relationship with his wife and children now, but his relationship with his children had not been good in the past.  He reported that he has experienced a decrease in the severity of his symptomatology since he began taking medication and attending psychotherapy sessions.  The Veteran denied any history of hospitalization for mental health problems. 

Mental status examination revealed that the Veteran was oriented and properly dressed with good personal hygiene.  There was no evidence of communication, speech, concentration, thought process, judgment or abstract thinking impairment.  The examiner did not observe any signs of panic attacks, delusions, hallucinations, or suicidal and homicidal ideations.  The examiner found that the Veteran had an anxious mood, depressed affect and impaired recent memory recall.  The Veteran was diagnosed with PTSD and assigned a GAF scaled score of 50.  The examiner opined that the Veteran had moderate psychiatric impairment, and he concluded that the Veteran's disability due to PTSD caused him reduced reliability and productivity.  The examiner noted that the Veteran would isolate himself from others for two weeks at a time, he had reduced social activity, and he retired from his work because of mental health stress interference. 

When the Veteran testified before the Board in August 2010, he reported that his symptomatology due to PTSD had improved since the May 2008 VA examination, but he continued to experience symptoms of  irritability, anger management, sleep impairment, nightmares, flashbacks, isolation from others, and occasional panic attacks.  See August 2010 Board hearing transcript page 30.  He testified that he had suicidal thoughts but no intention of acting upon them.  The Veteran's wife attested that the Veteran experienced occasional panic attacks, and she described weekly instances where the Veteran would be overcome by rage and he would scream and yell.  

Based on the foregoing evidence, the Board concludes that the findings show that the Veteran's disability does not meet criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.

Collectively, the aforementioned medical evidence reflects that the Veteran's PTSD disability is manifested by sleep impairment, feeling depressed, anger management, intrusive thoughts, anxiety, excessive startled responses, isolation, avoidance of others, impaired recent recall memory, and occasional panic attacks.  While the Veteran had subjective complaints of suicidal thoughts, he also reported that he had no intention to act upon his thoughts.  There was no objective evidence of suicidal ideations observed during any of the psychiatric evaluations of record.  Although there was evidence of speech and thought process abnormalities observed during the December 2007 evaluation, there were no objective medical findings of such impairment in the May 2008 VA examination reports.  

The objective medical findings of record also do not show evidence of hallucination, delusions or weekly panic attacks.  It was consistently recorded in the medical reports that the Veteran was appropriately dressed with good personal hygiene, and that he was oriented and able to communicate.  Also, the medical evidence during this period shows that the Veteran consistently received a GAF score of 50.  While this score falls into the category that suggests more serious symptomatology, it is closer, in fact, to the scores representing moderate symptoms, or moderate difficulty in social or occupational functioning.  Moreover, the VA examiner opined that the Veteran's disability due PTSD only caused him moderate impairment.  Both the VA examiner and the Vet Center examiner found that the Veteran's disability caused him no more than reduced reliability and productivity in occupational and social functioning.  

These findings indicate that the Veteran's psychiatric disability is no more than moderate and does not meet the rating criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.

For such an increase to the next higher 70 percent level, the evidence would have to show that the Veteran's service-connected  PTSD causes him occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and an inability to establish and maintain effective relationships.  This has not been shown.  

The Veteran has reported he has difficulty working with others and prefers to work nightshifts so that he can avoid interaction with management personnel.  His statements are supported by statements from two of his co-workers.  However, the Veteran has not reported that he has an inability to establish and maintain effective relationships.  Also, the record shows that the Veteran has been able to maintain some level of effective relationships with his family.  It was noted in the May 2008 VA examination report that he reported that he now had a good relationship with his wife and children.  Moreover, the Veteran has reported that he has been married to his wife for over 38 years, which demonstrates the Veteran's ability to maintain a martial relationship.  Essentially, there is no finding that he has an inability to establish or maintain some level of effective relationships. 

Additionally, in order for a higher rating to be awarded, there would have to be objective medical evidence showing:  obsessive rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene.  38 C.F.R. § 4.130.  These findings are not evident in the record.

The Board has considered whether a higher 100 percent rating may be granted. However, the evidence does not show total impairment, and none of the symptoms of the 100 percent rating is shown at any time.  See 38 C.F.R. § 4.130.

The Board has also carefully considered the lay evidence proffered by the Veteran, including his statements and testimony, and the testimony from his wife.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, the Veteran's wife can certainly provide an eyewitness account of the Veteran's visible symptoms (occasional panic attacks and anger outbursts).  However, even affording the Veteran and his wife full competence and credibility, there is nothing in their correspondence showing that the Veteran is entitled to more than the evaluation granted herein.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the rating assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In short, after a review of all the evidence of record, the Board finds that the currently described symptomatology does not warrant assignment of the next higher rating for the Veteran's PTSD disability (and does not approximate those criteria).  The evidence is strongly in favor of the current 50 percent rating.  See 38 C.F.R. § 4.130.  The preponderance of the evidence is against the claim for increase, and it must be denied.  

3.  Other Considerations 

Extraschedular ratings

The Board also finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that the service-connected disabilities at issue have resulted in a unique disability that is not addressed by the rating criteria.  As his symptoms are contemplated by the rating schedule, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Total Disability due to Individual Unemployability (TDIU) 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability evaluation based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Id., 22 Vet. App. at 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In this case, the record raises a claim of entitlement to a TDIU in that the May 2008 VA examiner noted that the Veteran retired because he experienced mental stress that inferred with his ability to work.

A TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran in this case has service connection for one disability, which is his PTSD, rated at 50 percent.  He thus does not meet the schedular threshold for a TDIU under 38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned on an extraschedular basis upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).  In this case, the Veteran testified during the August 2010 Board hearing that his retirement was necessitated by his nonservice-connected low back problems, which refutes the comment by the VA examiner noted above; there is no other evidence of record suggesting that the Veteran is unemployable because of his service-connected psychiatric disability.  Accordingly, the evidence does not show he is  rendered unemployable by his service-connected PTSD and the criteria for extraschedular rating  under 38 C.F.R. § 4.16(b) are not met.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied. 



____________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


